Citation Nr: 1113772	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-91 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury of the right hand.  

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus due to Agent Orange exposure.

4.  Entitlement to service connection for arthritis (unspecified).

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a stomach disorder.

10.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had honorable, active military service from February 26, 1964 to September 9, 1969.  He had additional service from September 10, 1969 to January 29, 1975, but which has been characterized as other than honorable. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In this decision the Board is adjudicating, and granting, the claim for service connection for residuals of a cold injury of the right hand.  However, the Board is instead remanding all of the remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDING OF FACT

It is just as likely as not the Veteran's current diagnosis of residuals of frostbite of the right hand is the result of the frostbite injury he sustained during his service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, this disability was incurred in service.  38 U.S.C.A §§ 101, 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(d), 3.102, 3.12(a), 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This is unnecessary here, however, because the Board is fully granting the claim for service connection for residuals of a cold injury of the right hand.  So even if these preliminary obligations have not been met, this would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice and assistance errors are not presumptively prejudicial; instead, this determination is made on a case-by-case basis, so depends on the facts of the particular case.  Moreover, to be unduly prejudicial, the error must be outcome determinative of the claim).


I.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).


II.  Analysis

The Veteran claims that he was treated for a frostbite injury involving his right hand while putting up a tent in the extremely cold weather of Alaska during his first period of service, which was under honorable conditions, so qualifying.  He also maintains that he still suffers from residuals of that injury, in turn entitling him to service connection for this resultant disability.  And after reviewing the evidence of record, the Board will resolve all reasonable doubt in his favor and grant his claim.

Initially, the Board notes that an August 2008 administrative decision by VA determined the Veteran is eligible for benefits based on his first period of service, from February 1964 to July 1969, since it was deemed honorable.  However, the character of service for his second period of active duty, from July 1969 to January 1975, is a statutory bar to VA benefits for that entire period.  He has not appealed that decision.  Therefore, service connection is possible for disability resulting from disease or injury incurred in or aggravated by his first period of service, whereas service connection is barred for any disability resulting from disease or injury incurred in or aggravated by his second period of service since it is disqualifying.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

The service treatment records (STRs) for the Veteran's first period of service show that, in November 1964, he was indeed treated for first-degree frostbite involving the fingers of his right hand while putting up tents in Alaska.  He received a temporary duty profile because of that injury.  The remainder of his STRs, however, make no further reference to any residuals of that frostbite injury, so questions abound as to whether that injury resulted in chronic (i.e., permanent) disability.

Indeed, there is no further reference to a cold injury involving this hand until the Veteran filed his claim for service connection in August 2007.  That was some 43 years after that frostbite injury in 1964, so probative evidence against the notion that it resulted in chronic residual disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

However, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of a disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  So merely because there is no indication of complaints or treatment for frostbite residuals involving this hand during those many intervening years is not altogether dispositive of this claim, though the Board also must consider whether the Veteran's lay testimony concerning having experienced continual residuals since that injury in service, even if competent, is also credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Moreover, the Board must weigh his lay testimony against the other relevant evidence in the file to determine which is most probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, though, the evidence in the file confirms the Veteran currently suffers from residuals of a frostbite injury to his right hand, with no indication in the record that he sustained any other frostbite injury to this hand since the injury in service.  So, by all accounts, the only frostbite injury to this hand occurred during his service in Alaska.  He was provided a VA compensation examination in April 2008 in connection with his claim.  During the interview, he indicated that he had sustained a frostbite injury to his left hand in 1964 while performing overnight training in Alaska.  He was apparently confused, however, since his STRs indicate the injury instead was to his right hand.  In any event, following a physical examination, the examiner diagnosed residuals of frostbite involving both hands (so right and left).  The examiner did not explicitly relate the current disability to the 1964 frostbite injury in service, but, as mentioned, there is no indication of any other such injury - including especially during the years since service.

The Veteran maintains he has experienced persistent symptoms of frostbite affecting his right hand since the injury in service.  And he is competent to testify as to the observable aspects concerning a frostbite injury, such as regarding pain and numbness in this hand.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, varicose veins, tinnitus (ringing in the ears), pes planus (flat feet), etc); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds the Veteran's statements concerning persistent symptoms of frostbite affecting his right hand since service to be credible (so not just competent), thereby providing probative evidence in support of his claim.  Moreover, supporting medical evidence is not always or categorically required in every instance to establish the required linkage between the claimed condition and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Thus, the evidence is at least in relative equipoise, i.e., about evenly balanced for and against the claim, on this determinative issue of whether the Veteran's current diagnosis of frostbite injury of the right hand is the result of the injury in service.  In these situations, he is given the benefit of the doubt and his claim granted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for residuals of a cold injury of the right hand is granted.


REMAND

The Board finds that additional development is needed before it can adjudicate the remaining claims for service connection for a psychiatric disorder, to include PTSD, diabetes mellitus due to Agent Orange exposure, arthritis (unspecified), a back disorder, bilateral hearing loss, tinnitus, hypertension, a stomach disorder, and a skin disorder.

A.  Issuance of a Supplemental Statement of the Case (SSOC)

The Veteran has submitted additional relevant evidence since the Statement of the Case (SOC) was issued in October 2009, and he did not waive his right to have the RO initially consider this additional evidence, such as in a supplemental SOC (i.e., SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2007); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

B.  Obtain Outstanding VA Treatment Records

This additional evidence submitted includes VA treatment records dated in December 2009.  These records, however, indicate that other VA medical records are available that have not been obtained and associated with the claims file for consideration.  For example, these records indicate the Veteran then recently had received a diagnosis of Diabetes Mellitus, albeit without mentioning whether it was Type I or Type II.  In any event, the only other VA treatment records are dated from 2003 to 2008, and none reference this diabetes diagnosis or any resultant evaluation or treatment.  So other records apparently exist and therefore need to be obtained prior to deciding this claim.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that, when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in obtain these records).  See also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (c)(2); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's (AOJ's)] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.").  See, too, Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and, thus, deemed within VA's possession even if not physically in the file).  

C.  VA Compensation Examination for Diabetes Mellitus

If additional VA treatment records are obtained but do not indicate whether the Veteran's Diabetes Mellitus is Type 1 or Type 2, he should be provided a VA compensation examination to make this important determination.  This determination is essential to the adjudication of this claim because service connection would be warranted on a presumptive basis if his Diabetes is Type 2 since the record shows he served in Vietnam from September 2, 1968 to August 26, 1969, most of which was during his first period of service that was honorable.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).

D.  VA Compensation Examination for PTSD

The Veteran also should be provided a VA compensation examination to determine whether he has PTSD, or any other psychiatric disorder, based on several verified stressors he experienced while on active duty.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (wherein the Court held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Service connection for PTSD requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010).

There was no initial suggestion the Veteran had engaged in combat while stationed in Vietnam.  See 38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Nevertheless, his claimed stressors of coming under enemy attack at various times were verified by the U.S. Army and Joint Services Records Research Center (JSRRC).  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In a May 2008 report, the JSRRC indicated it had researched the Operational Report - Lessons Learned (OR-LL) submitted by the 24th Corps Headquarters (XXIV Corps) covering the period ending on January 31, 1969.  The OR-LL confirmed that, in Thua Thein Province, the heaviest enemy activity occurred during early November 1968 and steadily decreased.  The OR-LL also confirmed that, in the Hue Coastal Lowlands, the frequency of rocket attacks increased during the last week of the report period and that the Hue City, and Camps Eagle and Evans, all received enemy rocket attacks.  Records from the 101st Airborne Division Artillery also confirm that military facilities in Hue were attacked by six enemy rockets during the cited period.

Since this evidence confirms the occurrence of these stressors, it must be determined whether the Veteran has PTSD or any other psychiatric disorder as a consequence.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.")

The RO denied this claim on the basis that there was no evidence of a PTSD diagnosis.  However, in the December 2009 VA treatment records mentioned above, it was noted the Veteran's current problems include PTSD.  And this diagnosis is presumably in accordance with the DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).  Since, however, it is unclear whether this is merely a notation based on the Veteran's statement or belief that he has this condition versus an actual working diagnosis of PTSD, he should be afforded a VA compensation examination to clarify this.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request all records of relevant treatment the Veteran has received from VA since 2008, including especially for Diabetes Mellitus and PTSD.  If these records are unavailable or the search for these records otherwise yields negative results and further attempts to obtain these records would be futile, then this must be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  If any newly obtained VA treatment records fail to indicate whether the Veteran's Diabetes is Type 1 versus Type 2, schedule a VA compensation examination to make this necessary determination.  All diagnostic testing and evaluation deemed necessary should be performed.  And if it is determined the Veteran has Type II Diabetes Mellitus, then an etiological opinion regarding its cause would not be necessary since, given his service in Vietnam, it necessarily would be presumed this condition is a result of that service and, in particular, his presumed exposure to Agent Orange while there, unless there is affirmative evidence to the contrary.

3.  Also schedule a VA mental status examination to determine whether the Veteran has a psychiatric disorder, including PTSD, as a result of his service.  The claims file, including a complete copy of this remand and a list of the in-service stressors verified in JSRRC's report, must be provided to the examiner for review and consideration.  The examiner must first determine whether the Veteran has PTSD according to the DSM-IV criteria, or any other psychiatric disorder, and if so, whether the disorder was caused by his verified in-service stressors noted in the JSRRC report.  The examiner should be instructed that only the verified events may be considered as valid stressors, unless it is determined the type of stressors claimed fall under one of the exception categories that do not require this independent verification.  See the most recent amendments to 38 C.F.R. § 3.304(f)(3), effective July 13, 2010, if there was "fear of hostile military or terrorist activity", as well as subpart (f)(2) for a 
combat-related claim, subpart (f)(4) if the Veteran was a prisoner of war (POW), and subpart (f)(5) for a claim predicated on a personal or sexual assault.

The examiner should identify all existing psychiatric diagnoses.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied and identify the stressors supporting the diagnosis.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Then readjudicate these remaining claims in light of the additional evidence received since the October 2009 SOC.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


